Citation Nr: 0618389	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for basal cell carcinoma of the left eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty fro approximately 23 years 
prior to his retirement in May 1975.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Albuquerque, New Mexico, 
regional office.  The claims folder was subsequently 
transferred to the Phoenix, Arizona, regional office 
(hereinafter RO).

In an August 2004 decision, the Board, in pertinent part, 
remanded the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for basal cell carcinoma 
of the left eyebrow for additional development.  
Subsequently, an October 2005 rating action continued the 
prior denial.

In recent correspondence, the veteran appears to raise the 
issue of entitlement to an increased evaluation for service 
connected prostate cancer.  That issue is referred to the RO 
for initial consideration.


FINDINGS OF FACT

The veteran's scars of the eyebrow and left ear are non-
tender and flesh colored; there is no ulceration or 
functional limitation; the veteran facial scars are not 
manifested by severe disfigurement, and do not produce a 
marked and unsightly deformity of eyelids, lips or auricles; 
the veteran's facial scars are not manifested by visible or 
palpable tissue loss or by gross distortion or asymmetry of 
any features or paired set of features, or more than one 
characteristic of disfigurement. 





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for basal 
cell carcinoma, left eyebrow, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §4.118,  Diagnostic 
Codes 7800, 7818 (2001) and (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in July 2003, as well as 
by the statement of the case and supplemental statements of 
the case issued during the course of the appeal.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record contains four VA 
examination reports as well as private medical records and VA 
outpatient records.  The veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
an increased evaluation for his skin disorder, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Service connection for basal cell carcinoma, left eyebrow, 
was granted in an August 2001 rating decision.  A 10 percent 
evaluation was assigned from January 1996.  The veteran 
disagreed with the initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

On VA skin examination in July 1996, the veteran reported 
that a basal cell carcinoma was removed from his right 
eyebrow region in 1990.  Examination showed no evidence of 
recurrent basal cell carcinoma.  No other suspicious lesions 
were noted.

VA skin examination in February 2001 noted a scar in the mid 
left eyebrow, which was noted to be status post basal cell 
carcinoma left eyebrow-removed.

In June 2002, what was described as a basal cell carcinoma 
was removed from the veteran's left cheek, and a squamous 
cell carcinoma was removed from his left ear.  Subsequent 
pathology report noted that the left cheek lesion was actinic 
keratosis and not a skin cancer.

VA examination in April 2003 noted status post excision of 
basal cell carcinoma from left forehead; status post excision 
of squamous cell carcinoma from left ear; status post 
excision and radiation of melanoma of the right ear.  The 
areas where the lesions had been removed were completely 
healed and not deforming.

The most recent VA skin examination was conducted in July 
2005.  The veteran reported that it was his right eyebrow 
rather than his left from which the basal cell carcinoma was 
removed.  He reported cancers removed from both ears as well.  
The examiner noted that the only positive biopsy of record 
involved the left ear.  The veteran reported no pain from any 
of the surgical areas.  Examination showed a two by one-half 
centimeter vertical scar of the right eyebrow.  This was 
freely movable and non-tender.  There was no scar of the left 
eyebrow.  There was a one-half centimeter scar inside the 
auricle of the left ear; this was flesh-colored, freely 
movable, and non-tender.  No scar of the right ear could be 
appreciated.  The examiner stated that there did not seem to 
be significant disfiguring of the head, neck, or face.  None 
of the scars resulted in any significant disfigurement.  The 
veteran also had actinic and seborrheic keratoses on his face 
and neck area.  These were likewise non-disfiguring.

The schedular criteria by which the veteran's skin disorder 
can be rated have changed, effective August 30, 2002, during 
the pendency of the veteran's appeal.  See, 67 FR 49,596 
(July 31, 2002).  

The Rating Schedule, prior to August 30, 2002, provided that 
new malignant growths of the skin were rated based on scars, 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (effective prior to August 30, 2002).  The old rating 
criteria provided a 0 percent rating for slight disfiguring 
scars of the head, face or neck, a 10 percent rating for 
moderate disfiguring scars of the head face, or neck, a 30 
percent rating for severe scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, and a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, DC 7800 (2002).

The current Rating Schedule provides that malignant skin 
neoplasms (other than malignant melanoma) should be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, and 7805), or impairment of 
function.  See 38 C.F.R. § 4.118, Diagnostic Code 7818 (after 
August 30, 2002).  It is noted that if a skin malignancy 
requires therapy that is comparable to that used for systemic 
malignancies, i.e., systemic chemotherapy, X-ray therapy more 
extensive than to the skin, or surgery more extensive than 
wide local excision, a 100-percent evaluation will be 
assigned from the date of onset of treatment and will 
continue with a mandatory VA examination six months following 
the completion of such antineoplastic treatment.  If 
treatment is confined to the skin, however, the provisions 
for a 100-percent rating do not apply.  Id.

The revised rating criteria provide a 10 percent rating if 
there is one characteristic of disfigurement, a 30 percent 
rating if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement, a 50 percent rating if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement, and an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2005).

There are eight characteristics of disfigurement which are 
listed in the regulations as (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide at widest 
part, (3) surface contour of scar elevated or depressed on 
palpation, (4) scar adherent to underlying tissue, (5) scar 
hypo or hyper-pigmented in an area exceeding six square 
inches, (6) skin texture abnormal in an area exceeding six 
square inches, (7) underlying soft tissue missing in an area 
exceeding six square inches, (8) skin indurated and 
inflexible in an area exceeding six square inches.  Id.

Applying the above criteria, the Board finds that a rating in 
excess of 10 percent is not warranted under either the old or 
the new criteria.  Under the old criteria a 30 percent rating 
requires severe scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  There 
is no evidence of severe scarring or any deformity of the 
eyelids, lips, or auricles.  The veteran's scars have 
consistently been described as flesh-colored and non-tender, 
and the evidence contains no findings that rise to the level 
of severe scarring.  Therefore a rating in excess of 10 
percent is not warranted for the veteran's service connected 
basal cell carcinoma scars under the old criteria.  38 C.F.R. 
§ 4.118, DC 7800 (2002).  

Under the new criteria a rating is excess of 10 percent is 
also not warranted.  A 30 percent rating is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement.  Here, the veteran has no evidence of tissue 
loss and no evidence of gross distortion or asymmetry of one 
feature or paired sets of features.  Additionally, there is 
no evidence that the veteran has two or three of the 
characteristics of disfigurement.  In fact, none of the 
characteristics of disfigurement are present.  Therefore, a 
higher rating is not warranted under the new criteria.  38 
C.F.R. § 4.118, DC 7800 (2005).

The Board notes that the record contains some confusion as to 
whether basal cell carcinoma was removed from the left or the 
right eyebrow.  The Board has considered the evidence and 
finds that there is no evidence supporting an increase as to 
either eyebrow.  Additionally, the veteran's scars have been 
consistently described as non-tender, thus a separate 10 
percent rating is not warranted under Diagnostic Code 7804.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (veteran 
entitled to separate ratings where none of the symptomatology 
for any one condition duplicates or overlaps others).

The Board holds that the criteria for an evaluation in excess 
of 10 percent for basal cell carcinoma are not met or nearly 
approximated under either set of criteria at any time since 
January 1996.  See Fenderson, supra.  The preponderance of 
the evidence is against the veteran's claim, thus the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


